Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
IA. Claim 2 (includes linking claim 1), drawn to a photonic integrated circuit, classified in G02B 6/4216.
IB. Claim 3 (includes linking claim 1), drawn to photonic integrated circuit, classified in G02B 6/4213.
IC. Claim 5 (includes linking claims 1 and 4), drawn to photonic integrated circuit, classified in G02B 6/4213.
ID. Claim 6 (includes linking claim 1), drawn to photonic integrated circuit, classified in G02B 6/4213.
IE. Claim 7 (includes linking claim 1), drawn to photonic integrated circuit, classified in G02B 6/4213.
IF. Claim 9 (includes linking claims 1 and 8), drawn to photonic integrated circuit, classified in G02B 6/4213.
IG. Claim 10 (includes linking claims 1 and 8), drawn to photonic integrated circuit, classified in G02B 6/4213.
IH. Claim 11 (includes linking claim 1), drawn to photonic integrated circuit, classified in G02B 6/4213.
IJ. Claim 12 (includes linking claims 1 and 8), drawn to photonic integrated circuit, classified in G02B 6/4218.
 claim 13), drawn to photonic integrated circuit, classified in G02B 6/4213.
IIB. Claim 15 (includes linking claim 13), drawn to photonic integrated circuit, classified in G02B 6/4213.
IIC. Claim 16 (includes linking claim 13), drawn to photonic integrated circuit, classified in G02B 6/4213.
IID. Claim 17 (includes linking claim 13), drawn to photonic integrated circuit, classified in G02B 6/4213.
IIE. Claim 18 (includes linking claim 13), drawn to photonic integrated circuit, classified in G02B 6/4213.
IIF. Claim 19 (includes linking claim 13), drawn to photonic integrated circuit, classified in G02B 6/4213.
III. Claim 20, drawn to an interference fiber optic gyroscope, classified in G01C19/72.
IVA. Claim 22 (includes linking claims 13, 17, and 21), drawn to an interference fiber optic gyroscope, classified in G01C19/725.
IVB. Claim 23 (includes linking claims 13, 16, and 21), drawn to an interference fiber optic gyroscope, classified in G01C19/725.

Inventions IA to IJ are independent or distinct from Invention IIA to IIF as:
Inventions IA to IJ (“Invention I” hereinafter) and Inventions IIA to IIF (“Invention II” hereinafter) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are have different designs.  Invention I has waveguides of different lengths from another, which is not required with Invention II.  Invention II requires four connectors and two couplers having two ports, which is not required with Invention I. Because of the different requirements, the inventions are mutually exclusive.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Invention I is independent or distinct from Invention III because:
Invention I is related to Invention III as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention III, the combination, does not require the path length difference of the waveguides as required by claim 1 in Invention I, the subcombination.  The subcombination has separate utility such as a photonic integrated circuit in an electric current sensing Sagnac interferometer.

Invention I is independent or distinct from Inventions IVA and IVB because:
Invention I is related to Inventions IVA and IVB (“Invention IV” hereinafter) as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as 

Invention II is independent or distinct from Invention III because:
Invention II is related to Invention III as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention III, the combination, does not require the limitations found in each In, the subcombination.  The subcombination has separate utility such as a photonic integrated circuit in an electric current sensing Sagnac interferometer.

Inventions IIA, IIB, IIE, and IIF are independent or distinct from Invention IV because:
Invention II is related to Invention IV as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as 

Inventions IA to IJ are each independent or distinct from each other.
Inventions IA to IJ are each directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each have a different design. Each invention has a design recited in their respective claim that is not required by the other inventions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions IIA to IIF are each independent or distinct from each other.
Inventions IIA to IIF are each directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each have a different design. Each invention has a design recited in their respective claim that is not required by the other inventions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Burden of search/examination:
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
In order to perform a complete search, each invention listed above requires a search query that is not required for the others. Even though a search of one invention may result in finding a reference relevant to another invention, it would not constitute a complete search of the other invention(s)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 

If a subcombination is elected and allowable:
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Linking claims.
Linking claims have been identified above on pages 2 and 3.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

A telephone call was not made to request an oral election to the above restriction requirement due to the length and complexity of the restriction requirement and Applicant may need time to review the restriction. The Examiner is available to Applicant, should Applicant wish for clarification.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886